Citation Nr: 0316071	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-11 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1948.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The case returns to the Board following a remand to the RO in 
April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of hearing loss in service or within 
one year of separation from service, and no competent 
evidence of a nexus between the veteran's current bilateral 
hearing loss disability and his period of active duty 
service.    

3.  The record does not show a current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2002).   

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of rating decisions dated in December 1997 
and April 1999 and the May 2000 statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
March 2002 letter, the RO explained the notice and assistance 
provisions of the VCAA, including VA's responsibility to 
obtain evidence and the veteran's responsibility to provide 
evidence or information necessary to obtain evidence, and 
specifically asked the veteran to identify all relevant 
medical providers and authorize the release of records from 
private physicians.  Finally, the May 2002 supplemental 
statement of the case includes the text of the amended 
regulations that implement the VCAA.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, the RO obtained the only 
VA medical records identified by the veteran.  The veteran 
has submitted some private medical evidence, as well as 
excerpts from medical texts and a written war history.  
Otherwise, he has not responded to the RO's requests for him 
to identify relevant VA treatment locations and dates and to 
authorize the release of private medical records.  See 
38 U.S.C.A. § 5103A(b) (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain).  In addition, the RO scheduled the 
veteran for VA examinations in November 1997 and April 2002.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
the veteran cancelled the former examination.  Notes from the 
VA medical center concerning the second examination indicated 
that it was cancelled because the veteran withdrew his 
claims.  The Board observes, however, that the appeal must be 
adjudicated because the claims folder does not contain 
written notification of the veteran's desire to withdraw his 
appeal, as required by regulation.  See 38 C.F.R. § 20.204 
(2002).  In conclusion, the Board finds that all reasonable 
steps have been taken to assist the veteran in the 
development of his claims.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (applicable chronic diseases, including other 
organic disease of the nervous system, such as hearing loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

First, the Board finds that the preponderance of the evidence 
is against service connection for tinnitus. Id.  Service 
connection requires the existence of a current disability for 
which benefits can be paid.  Boyer, 210 F.3d at 1353; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
record discloses no current diagnosis of tinnitus.  In fact, 
during an October 1998 outpatient VA audiology evaluation, 
the veteran described a positive history of noise exposure 
but denied any history of chronic tinnitus.  The private 
medical evidence submitted by the veteran is negative for any 
reference to tinnitus.  The veteran cancelled VA examinations 
scheduled in November 1997 and April 2002, which might have 
revealed a diagnosis of tinnitus.  See generally 38 C.F.R. § 
3.655.  Absent a current diagnosis of the disorder, service 
connection for tinnitus must be denied.   
  
With respect to the claim for service connection for 
bilateral hearing loss, the Board notes that the October 1998 
outpatient VA audiology evaluation includes audiometric test 
results that satisfy the regulatory requirement for hearing 
loss disability.  See 38 C.F.R. § 3.385.  Thus, there is 
current bilateral hearing loss disability.  However, service 
medical records are negative for hearing loss.  Specifically, 
the report of the October 1948 separation examination shows 
normal hearing on whispered and spoken voice testing.  
Therefore, there is no support for establishing service 
connection on the basis of chronicity in service or of 
disorder seen in service with continuity of symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  In addition, the Board notes that there is no 
evidence of bilateral hearing loss until 1994, many years 
after the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease does 
not apply.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

Moreover, there is no competent evidence of a nexus between 
the veteran's bilateral hearing loss and his period of active 
duty service.  The veteran generally alleges that he suffered 
noise exposure and acoustic trauma in service, which he 
argues caused his hearing loss.  The Board emphasizes that 
this opinion is offered without the benefit of medical 
education or training.  Therefore, the veteran's personal 
belief that his hearing loss is related to noise exposure or 
acoustic trauma in service is not competent evidence required 
to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As 
discussed above, the veteran described a history of noise 
exposure during the October 1998 VA outpatient audiology 
evaluation.  However, at that time, he indicated that the 
noise exposure was both military and occupational.  The 
evaluation report offers no opinion as to the cause of the 
hearing loss.  The private medical evidence is similarly 
negative for any opinion relating the veteran's hearing loss 
to service.  The Board emphasizes that the veteran cancelled 
VA examinations scheduled in November 1997 and April 2002, 
which were scheduled, in part, for the purpose of obtaining a 
medical opinion as to the etiology of his hearing loss.  See 
generally 38 C.F.R. § 3.655; Charles, supra.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

